Citation Nr: 1037751	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-09 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for L4-5 degenerative 
spondylolisthesis and spinal stenosis, to include as secondary to 
service-connected hypothyroidism or service-connected bilateral 
pes planus.

2.  Entitlement to service connection for herpes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 
1956.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 RO decision, which denied claims for 
service connection for L4-5 degenerative spondylolisthesis and 
spinal stenosis, and herpes (claimed as irritation of the penis).

The Board notes that the March 2007 statement of the case (SOC) 
also included the issue of entitlement to an increased evaluation 
for hypothyroidism.  However, in a subsequent March 2007 
statement, the Veteran indicated that he agreed with the decision 
to increase the evaluation assigned to his hypothyroidism to 30 
percent.  Additionally, the Board notes that the evaluation 
assigned to the Veteran's hypothyroidism has more recently been 
increased to 100 percent, effective October 27, 2005, the date 
service connection was granted for this disability.  Therefore, 
as the RO assigned the maximum evaluation possible for the entire 
period of time on appeal, the Board finds the Veteran's claim for 
an increased rating for this disability has been granted in full, 
and the issue is not on appeal before the Board.  

The Board notes that the Veteran indicated in his April 2007 VA 
Form 9 that he wished to have a hearing before a member of the 
Board.  The Veteran was sent a letter dated November 14, 2008, 
notifying him that he had been scheduled for a hearing on 
December 16, 2008.  The Veteran failed to report for this 
hearing.  The Board notes the request set forth by the Veteran's 
representative in the June 2010 Appellant's Brief that 
consideration should be given to remanding this case to determine 
whether the Veteran still desires to have his requested hearing.  
However, the representative failed to acknowledge that the 
Veteran has already been scheduled for a hearing for which he did 
not report, nor did the representative offer an explanation for 
that failure to report.  Therefore, as the Veteran failed to 
report for his scheduled hearing and has offered no reason for 
his failure to report for this hearing, the Board deems his 
request to have been withdrawn despite the representative's 
argument.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for L4-5 
degenerative spondylolisthesis and spinal stenosis and herpes.  
After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
the adjudication of these claims.

As an initial matter, the Board notes that, under the Veterans 
Claims Assistance Act of 2000 (VCAA), when VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if any, 
of any information and medical or lay evidence that is necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  

The Veteran was afforded VCAA notice in December 2005 and March 
2006.  These letters did not, however, afford the Veteran 
appropriate notification of the requirements regarding secondary 
service connection.  Therefore, upon remand, the Veteran should 
be given proper notice of the requirements for establishing 
secondary service connection, according to 38 C.F.R. § 3.310.  

With regard specifically to the Veteran's claim for service 
connection for herpes, the Veteran has asserted that he 
contracted herpes during service in 1954.  See Veteran's 
statement, July 2007.

A review of the Veteran's service treatment records reveals no 
diagnoses of herpes.  However, the service treatment records do 
reflect that the Veteran sought treatment for irritation of the 
penis on multiple occasions in November 1954.  The Veteran 
complained of burning on urination.  He was diagnosed with 
urethritis in January 1955.  In February 1955, he was noted as 
having a pimple on his penis.  He was noted as having a heat rash 
in August 1956.

With regard to a current disability, the claims file contains no 
current diagnoses of herpes.  However, a VA list of prescription 
medications reflects that the Veteran was prescribed Valacyclovir 
from June 2005 to June 2006.  The Veteran has asserted that he 
has been prescribed this medication to treat herpes.   

Therefore, as the Veteran's service treatment records reflect 
that he was noted as having a pimple on his penis and treated for 
some sort of penis irritation in service, and the Veteran appears 
to have been recently prescribed medication for herpes, this 
issue must be remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current diagnosis of 
herpes and, if so, whether this herpes was caused or aggravated 
by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).   

With regard to the Veteran's claim for L4-5 degenerative 
spondylolisthesis and spinal stenosis, the Veteran indicated in 
his April 2007 VA Form 9 Appeal that his flat feet caused him to 
walk unevenly, which led to his back problems.  The Veteran 
asserted in a July 2007 statement that he was informed by a 
physician that an underactive thyroid gland could lead to bone 
depletion, which was a factor in his lower spine problems.

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnoses of a back disability.  
However, the Board notes that the Veteran did complain that he 
had a bad back on his April 1953 enlistment Report of Medical 
History. 

With regard to a current disability, the Board notes that the 
Veteran's VA treatment records reflect that he underwent a lumbar 
fusion in 1999 and has chronic low back pain.  A review of the 
private medical evidence of record reveals that the Veteran was 
noted in an August 1990 treatment record as slipping on grease on 
June 17, 1990, and injuring his lower back, among other things.  
See R.Z., M.D., F.A.C.S. treatment record, August 1990.  This 
physician noted that that there was no prior history of injury to 
those parts.

In an August 1989 VA examination report, the Veteran reported 
that he had been in good health since his discharge in September 
1956.  On February 2, 1989, his back was injured while inspecting 
a desk that was on rollers.  The Veteran was diagnosed with 
spondylolisthesis L4-5.  In a December 1987 medical record from 
the Federal Bureau of Prisons, the Veteran was noted as having a 
bad- back - tumor on lower back and chest.  In a June 1987 
radiology report, the Veteran was diagnosed with advanced 
degenerative disease involving the lower lumbar sacral spine with 
spondylosis and spondylolisthesis at L4,5. 

Additionally, the Board notes that the Veteran indicated in an 
April 1998 Authorization and Consent to Release Information form 
that he injured his back with working at Nemeth Motors in Queens, 
New York.  

In this case, as the Veteran is service connected for both 
hypothyroidism and bilateral pes planus and the Veteran has a 
current back disability, the Board finds that the necessity for a 
VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this 
issue must be remanded in order to schedule the Veteran for a VA 
examination to determine whether any of the Veteran's current 
back conditions were caused or aggravated by his active duty 
service or a service-connected disability, to specifically 
include his hypothyroidism or bilateral pes planus.  Colvin.  In 
rendering any opinions, the examiner should specifically consider 
the Veteran's report of having a bad back upon enlistment into 
service, as well as his 1989 and 1990 back injuries.

Additionally, the Board notes that VA has an obligation under the 
VCAA to assist claimants in obtaining evidence, to include 
relevant records from VA or private medical care providers.  38 
C.F.R. § 3.159 (2009).  As these issues are already being 
remanded, the RO should take this opportunity to associate with 
the claims file any VA treatment records relating to the 
Veteran's back disabilities and his claimed herpes that have not 
already been associated with the claims file.  

Furthermore, the Board notes that the Veteran submitted an 
Authorization and Consent to Release Information form in April 
1998 for Dr. R.R., M.D. in New York, New York, for treatment for 
his back from 1991 to 1992, and an Authorization and Consent to 
Release Information form for Dr. R.Z., M.D. in New York, New 
York, for treatment for his back from 1990 to 1991.  While the 
claims file contains some records from Dr. R.Z., M.D., the claims 
file does not appear to contain records from Dr. R.R., M.D., nor 
does it appear that a request for records from either physician 
was ever made.  Additionally, the Board notes that the Veteran 
indicated in an August 2007 statement that he underwent his first 
back operation in about 1967.  VA treatment records reflect that 
he underwent a lumbar fusion in 1999.  As such, an attempt must 
be made to locate any private treatment records relating to the 
Veteran's claimed herpes or his back disabilities that have not 
already been associated with the claims file.  Specifically, a 
request should be made for private treatment records relating to 
the Veteran's back from Dr. R.R., M.D. in New York, New York from 
1991 and 1992, and from  Dr. R.Z., M.D. in New York, New York, 
from 1990 to 1991, as well as records that have not been 
associated with the claims file relating to any previous back 
surgeries.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310. 

2.	Any and all VA treatment records relating 
to the Veteran's back disabilities and his 
claimed herpes that have not already been 
associated with the claims file should be 
obtained. 
	
3.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible records 
relating to his claimed herpes or his back 
disabilities that have not yet been 
associated with his claims file, such as 
private treatment records relating to the 
Veteran's back from Dr. R.R., M.D. in New 
York, New York from 1991 and 1992, and 
from  Dr. R.Z., M.D. in New York, New 
York, from 1990 to 1991, as well as 
records that have not been associated with 
the claims file relating to any previous 
back surgeries.  The RO should also invite 
the Veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

4.	Schedule the Veteran for an appropriate VA 
examination for his claimed herpes.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
and onset relating to his claimed herpes.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render an 
opinion as to whether the Veteran 
currently has herpes.  If so, an opinion 
should be provided as to whether it is at 
least as likely as not that the Veteran's 
current herpes was caused or aggravated by 
his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

5.	Schedule the Veteran for an appropriate VA 
examination for his L4-5 degenerative 
spondylolisthesis and spinal stenosis.  
All appropriate tests and studies should 
be performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
and onset relating to his back 
disabilities.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should diagnose the Veteran with all 
current back disabilities.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
that any of the Veteran's current back 
disabilities were caused or aggravated by 
his active duty service.  The examiner 
should also provide an opinion as  to 
whether it is at least as likely as not 
that any of the Veteran's current back 
disabilities were caused or aggravated by 
a service-connected disability, to 
specifically include hypothyroidism or 
bilateral pes planus.  In rendering any 
opinions, the examiner should specifically 
consider the Veteran's report of having a 
bad back upon enlistment into service, as 
well as his 1989 and 1990 back injuries. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

6.	Then, readjudicate the claims.  In 
particular, review all the evidence that was 
submitted since the May 2008 supplemental 
statement of the case (SSOC).  If the 
benefits sought on appeal remain denied, he 
and his representative should be provided a 
SSOC.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


